[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM
This is an action for goods sold and delivered. There is no dispute but that there is a principal balance due to the plaintiff in the amount of $112,965.03 and that the bill of costs of $644.40 is in order. What is in dispute is the calculation of interest pursuant to Connecticut General Statutes 37-3a. The plaintiff takes the position that it is entitled to compound the interest monthly while the defendant claims that only simple interest should be allowed. The parties requested the opportunity to file briefs as to their respective positions. Neither has found a precedent on point.
The error in the plaintiff's position is that compounding requires the designation of a period, which could be daily, weekly, monthly, quarterly, semi-annually, or annually, and those are only the more frequent examples. The statute is silent as to an appropriate period and therefore if the plaintiff's position is to prevail, it is free to pick and choose whatever period the whim of the moment selects. This could not have been the intent of the legislature. Therefore I conclude that the statute contemplates simple interest.
At simple interest at the rate of 10% per year, the plaintiff has calculated that $21,799.12 had accrued as of the date of hearing, whereas the defendant has calculated an accrual of $14,120.64. The error in the defendant's calculation is that it is based on the concept that the present principal balance was constantly due throughout the life of the transaction, which is not the case. By reason of purchases from time to time and some thirteen partial payments on account, the balance due was constantly changing, at one time being as much as $154,274.41. CT Page 3854 From a review of the calculations by the parties I conclude that the plaintiff's calculation is correct.
At trial, the defendant moved for a weekly order of payment. I was reluctant to enter such an order for a corporation so I invited the defendant to brief the issue. It has not done so and therefore I consider that request abandoned.
Judgment may enter for the plaintiff in the principal amount of $112,965.03 together with interest of $21,799.12 and the bill of costs of $644.40 is approved.
J. HEALEY, STR